Citation Nr: 1141388	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for osteomalacia of the right knee with Osgood Schlatter and degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2006 the Veteran testified during a Board hearing at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ).  The Board notes, however, that testimony at that time did not involve current right knee disability but was instead limited to the issue of entitlement to an earlier effective date for reinstatement of a 10 percent disability evaluation for the service-connected right knee disability.

This case was previously before the Board in August 2009 when it was remanded for additional development of the evidence.  The case has been returned to the Board for appellate consideration.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has indicated that he is unemployed, he has not specifically attributed the unemployment to his right knee disability, and the Board notes that the August 2010 VA examiner stated that the Veteran's right knee disability had no significant effects on the Veteran's usual occupation.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

FINDING OF FACT

Throughout the rating period on appeal, the service-connected right knee disability has been manifested by complaints of pain with functional impairment comparable to limitation of right knee flexion to no less than 100 degrees, with full extension; mild right knee instability has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for osteomalacia of the right knee with Osgood Schlatter and degenerative osteoarthritis have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 (2011).

2.  The criteria for entitlement to a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2008, November 2008, and July 2010 the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected right knee disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In June 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 VA examination obtained in this case is adequate, as it included an examination of the Veteran and elicited his subjective complaints.  The August 2010 VA examination described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  While the Veteran's representative has asserted that the August 2010 VA examination lacked clinical findings indicating at what point pain began during right knee range of motion testing, the Board observes that the August 2010 VA examiner specifically stated that the Veteran's right knee motion was not limited by pain.  In short, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the right knee increased rating issue has been met.

The Board finds that there has been substantial compliance with its August 2009 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the Veteran was afforded a VA examination, and private treatment records have been obtained and associated with the claims file.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating for service-connected right knee disability was received on April 21, 2008, and the rating period on appeal is from April 21, 2007, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

VA and private treatment records associated with the claims file reveal right knee diagnoses including osteoarthritis, and pes bursitis.

Following a review of the VA and private treatment records, the Veteran's right knee flexion is to no less than 100 degrees (October 2009 private record), and the evidence has shown full right knee extension.  Based on the above findings, the criteria are not met for the next-higher rating, 20 percent, under Diagnostic Code 5260 or 5261, at any time during the rating period on appeal.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011).  The August 2010 VA examiner did note that the Veteran's right knee disability caused severe difficulty in the Veteran's activities such as shopping and exercise.  The August 2010 VA examiner specifically noted, however, that the Veteran performed three repetitions of maximum active right knee flexion without loss of additional range of motion, and the August 2010 VA examiner further stated that the Veteran's right knee motion was not limited by pain, fatigue, weakness, or lack of endurance.   Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).   In short, the findings do not indicate a disability picture comparable to having right knee flexion limited to 30 degrees or right knee extension limited to 15 degrees as is necessary in order to achieve a 20 percent evaluation under Diagnostic Code 5260 or 5261.
The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either right knee flexion or right knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.
Further regarding the question of entitlement to separate evaluations, the Board calls attention to the provisions of VA  General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.
The Board notes that during the appeal period the Veteran has made consistent complaints concerning right knee instability and of his right knee "giving way."  Although objective findings of right knee instability are not abundant in this case, the Board notes that an October 2009 private medical record noted that the Veteran had a mildly positive McMurray's test.  Because the above evidence along with the credible lay statements reflects right knee instability, a separate evaluation under Diagnostic Code 5257 is for application throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Having established that a separate evaluation is warranted for right knee instability under Diagnostic Code 5257, a 10 percent evaluation, representing slight instability, is assigned.  In finding that the Veteran's right knee instability has been shown to be no more than slight, the Board relies on the October 2009 private record findings showing that the right knee McMurray's test was just mildly positive.
In conclusion, then, the competent evidence demonstrates that, with respect to the veteran's right knee arthritis, the currently assigned 10 percent rating most nearly approximates his disability picture.  As such, the preponderance of the evidence is against an evaluation in excess of 10 percent for the service-connected right knee with Osgood Schlatter and degenerative osteoarthritis.  However, the evidence supports a separate 10 percent evaluation for instability of the right knee.
The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right knee problems and pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As noted, the Board has found the Veteran to be consistent and credible in his reports of right knee problems, and such assertions tended to be confirmed by GG's August 2010 statement submitted in support of the Veteran's claim.  However, as with the medical evidence of record, the Veteran's credible account of his symptomatology describes ratings consistent with those currently assigned.
In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The disability on appeal has been evaluated under multiple applicable diagnostic codes that have contemplated the level of occupational impairment caused by the disability on appeal.  The Veteran's right knee symptoms, including pain and instability, are contemplated in the regular rating criteria such that application of the regular schedular standards is not rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Id., Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for osteomalacia of the right knee with Osgood Schlatter and degenerative osteoarthritis is denied.

A separate 10 percent rating for right knee instability is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


